Exhibit 10.26

5,500,000 Shares

NIGHTHAWK RADIOLOGY HOLDINGS, INC.

COMMON STOCK (PAR VALUE $0.001 PER SHARE)

UNDERWRITING AGREEMENT



--------------------------------------------------------------------------------

October 25, 2006

Morgan Stanley & Co. Incorporated

Banc of America Securities LLC

Cowen & Co., LLC

Piper Jaffray & Co.

Montgomery & Co., LLC

c/o Morgan Stanley & Co. Incorporated

      1585 Broadway

      New York, New York 10036

Ladies and Gentlemen:

Certain shareholders of NightHawk Radiology Holdings, Inc., a Delaware
corporation (the “Company”), named in Schedule I hereto (the “Selling
Shareholders”), propose to sell to the several Underwriters named in Schedule II
hereto (the “Underwriters”), an aggregate of 5,500,000 shares (the “Firm
Shares”) of the Company’s Common Stock, par value $0.001 per share, (the “Common
Stock”), each Selling Shareholder selling the amount set forth opposite such
Selling Shareholder’s name in Schedule I hereto.

The Selling Shareholders also propose to sell to the several Underwriters an
aggregate of not more than 825,000 additional outstanding shares of the Common
Stock (the “Additional Shares”), each Selling Shareholder selling up to the
amount set forth opposite such Selling Shareholder’s name in Schedule I hereto,
if and to the extent that you, as managers of the offering, shall have
determined to exercise, on behalf of the Underwriters, the right to purchase
such shares of Common Stock granted to the Underwriters in Section 3 hereof. The
Firm Shares and the Additional Shares are hereinafter collectively referred to
as the “Shares.”

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement, including a prospectus, relating to the
Shares. The registration statement as amended at the time it becomes effective,
including the information (if any) deemed to be part of the registration
statement at the time of effectiveness pursuant to Rule 430A under the
Securities Act of 1933, as amended (the “Securities Act”), is hereinafter
referred to as the “Registration Statement”; the prospectus in the form first
used to confirm sales of Shares (or in the form first made available to the
Underwriters by the Company



--------------------------------------------------------------------------------

to meet requests of purchasers pursuant to Rule 173 under the Securities Act) is
hereinafter referred to as the “Prospectus.” If the Company has filed an
abbreviated registration statement to register additional shares of Common Stock
pursuant to Rule 462(b) under the Securities Act (the “Rule 462 Registration
Statement”), then any reference herein to the term “Registration Statement”
shall be deemed to include such Rule 462 Registration Statement.

For purposes of this Agreement, “free writing prospectus” has the meaning set
forth in Rule 405 under the Securities Act and “Time of Sale Prospectus” means
the preliminary prospectus together with the free writing prospectuses, if any,
each identified in Schedule III hereto, and “broadly available road show” means
a “bona fide electronic road show” as defined in Rule 433(h)(5) under the
Securities Act that has been made available without restriction to any person.
As used herein, the terms “Registration Statement,” “preliminary prospectus,”
“Time of Sale Prospectus” and Prospectus shall include the documents, if any,
incorporated by reference therein.

1. Representations and Warranties of the Company. The Company represents and
warrants to and agrees with each of the Underwriters that:

(a) The Registration Statement has become effective; no stop order suspending
the effectiveness of the Registration Statement is in effect, and no proceedings
for such purpose are pending before or threatened by the Commission.

(b) (i) The Registration Statement, when it became effective, did not contain
and, as amended or supplemented, if applicable, will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading,
(ii) the Registration Statement and the Prospectus comply and, as amended or
supplemented, if applicable, will comply in all material respects with the
Securities Act and the applicable rules and regulations of the Commission
thereunder, (iii) the Time of Sale Prospectus does not, and at the time of each
sale of Shares in connection with the offering and at the Closing Date (as
defined in Section 5), the Time of Sale Prospectus, as then amended or
supplemented by the Company, if applicable, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading and (iv) each broadly available road show, if any, when
considered together with the Time of Sale Prospectus, does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading and (v) the

 

2



--------------------------------------------------------------------------------

Prospectus does not contain and, as amended or supplemented, if applicable, will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that the representations and
warranties set forth in this paragraph do not apply to statements or omissions
in the Time of Sale Prospectus, the Registration Statement (or any amendment or
supplement thereto) or the Prospectus (or any amendment or supplement thereto)
based upon information relating to (i) any Underwriter furnished to the Company
in writing by such Underwriter through you and (ii) any Selling Shareholder
furnished to the Company in writing by such Selling Shareholder, in each case
expressly for use therein.

(c) The Company is not an “ineligible issuer” in connection with the offering
pursuant to Rules 164, 405 and 433 under the Securities Act. Any free writing
prospectus that the Company is required to file pursuant to Rule 433(d) under
the Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act and the applicable rules and
regulations of the Commission thereunder. Each free writing prospectus that the
Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or on behalf of or used or referred to by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. Except for the free writing prospectuses, if any,
identified in Schedule III hereto, and electronic road shows, if any, furnished
to you before first use, the Company has not prepared, used or referred to, and
will not, without your prior consent, prepare, use or refer to, any free writing
prospectus.

(d) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
the corporate power and authority to own its property and to conduct its
business as described in the Time of Sale Prospectus and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

(e) Each subsidiary of the Company has been duly organized, is validly existing
in good standing under the laws of the jurisdiction of its organization, has the
corporate or other power and authority to own its

 

3



--------------------------------------------------------------------------------

property and to conduct its business as described in the Time of Sale Prospectus
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not have a material adverse effect
on the Company and its subsidiaries, taken as a whole; all of the issued and
outstanding capital stock or other ownership interests of each subsidiary of the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable and, except as described in each of the Time of Sale Prospectus
and the Prospectus, are owned directly or indirectly by the Company, free and
clear of all liens, encumbrances, equities or claims.

(f) This Agreement has been duly authorized, executed and delivered by the
Company.

(g) The authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in each of the Time of Sale Prospectus and the
Prospectus under the captions “Capitalization” and “Description of Capital
Stock”.

(h) The shares of Common Stock (including the Shares to be sold by the Selling
Shareholders) outstanding have been duly authorized and are validly issued,
fully paid and non assessable.

(i) The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement will not contravene (i) any
provision of applicable law or (ii) the certificate of incorporation or bylaws
of the Company or (iii) any agreement or other instrument binding upon the
Company or any of its subsidiaries that is material to the Company and its
subsidiaries, taken as a whole, or (iv) any judgment, order or decree of any
governmental body, agency or court having jurisdiction over the Company or any
subsidiary except, in the case of the foregoing clauses (i) or (iii), where such
contravention would not, singly or in the aggregate, have a material adverse
effect on the Company and its subsidiaries, taken as a whole, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company of its obligations
under this Agreement, except such as may be required by the securities or Blue
Sky laws of the various states in connection with the offer and sale of the
Shares.

(j) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the

 

4



--------------------------------------------------------------------------------

condition, financial or otherwise, or in the earnings, business or operations of
the Company and its subsidiaries, taken as a whole, from that set forth in the
Time of Sale Prospectus.

(k) There are no legal or governmental proceedings pending or, to the best of
the Company’s knowledge after due inquiry, threatened to which the Company or
any of its subsidiaries is a party or to which any of the properties of the
Company or any of its subsidiaries is subject that are required to be described
in the Registration Statement, the Time of Sale Prospectus or the Prospectus and
are not so described and there are no statutes, regulations, contracts or other
documents to which the Company or any of its subsidiaries is subject, or by
which the Company or any of its subsidiaries is bound, that are required to be
described in the Registration Statement, the Time of Sale Prospectus or the
Prospectus or to be filed as exhibits to the Registration Statement that are not
described or filed as required.

(l) Each preliminary prospectus filed as part of the registration statement as
originally filed or as part of any amendment thereto, or filed pursuant to Rule
424 under the Securities Act, complied when so filed in all material respects
with the Securities Act and the applicable rules and regulations of the
Commission thereunder.

(m) The Company is not, and after giving effect to the offering and sale of the
Shares and the application of the proceeds thereof as described in the
Prospectus will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

(n) The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, singly or in the aggregate, be reasonably likely to have a material
adverse effect on the Company and its subsidiaries, taken as a whole.

 

5



--------------------------------------------------------------------------------

(o) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, be reasonably likely to have a material adverse effect on the Company
and its subsidiaries, taken as a whole.

(p) Except as described in the Time of Sale Prospectus, there are no contracts,
agreements or understandings between the Company and any person granting such
person the right to require the Company to file a registration statement under
the Securities Act with respect to any securities of the Company or to require
the Company to include such securities with the Shares registered pursuant to
the Registration Statement.

(q) Subsequent to the respective dates as of which information is given in each
of the Registration Statement, the Time of Sale Prospectus and the Prospectus,
(i) the Company and its subsidiaries have not incurred any material liability or
obligation, direct or contingent, nor entered into any material transaction;
(ii) the Company has not purchased any of its outstanding capital stock, nor
declared, paid or otherwise made any dividend or distribution of any kind on its
capital stock other than ordinary and customary dividends; and (iii) there has
not been any material change in the capital stock, short term debt or long term
debt of the Company and its subsidiaries, except in each case as described in
each of the Registration Statement, the Time of Sale Prospectus and the
Prospectus, respectively.

(r) The Company and its subsidiaries have good and marketable title to all
personal property owned by them which is material to the business of the Company
and its subsidiaries, taken as a whole, in each case, except as described in
each of the Time of Sale Prospectus and the Prospectus, free and clear of all
liens, encumbrances and defects except such as are described in the Time of Sale
Prospectus or such as do not materially affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Company and its subsidiaries; and any real property and buildings held under
lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its subsidiaries, in each case except as described
in the Time of Sale Prospectus. Neither the Company nor any of its subsidiaries
owns any real property.

 

6



--------------------------------------------------------------------------------

(s) Except as described in the Time of Sale Prospectus, the Company and its
subsidiaries own, possess or have rights to use, or can acquire on reasonable
terms, all material patents, patent rights, licenses, inventions, copyrights,
know how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks and trade names currently employed by them in connection with the
business now operated by them, and neither the Company nor any of its
subsidiaries has received any notice of infringement of or conflict with
asserted rights of others with respect to any of the foregoing which, singly or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
would be reasonably likely to have a material adverse effect on the Company and
its subsidiaries, taken as a whole.

(t) No material labor dispute with the employees of the Company or any of its
subsidiaries exists, except as described in the Time of Sale Prospectus, or, to
the knowledge of the Company, is imminent; and the Company is not aware of any
existing, threatened or imminent labor disturbance by the employees of any of
its principal suppliers, manufacturers or contractors that would be reasonably
likely to have a material adverse effect on the Company and its subsidiaries,
taken as a whole.

(u) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; neither the Company nor any of its subsidiaries has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not be
reasonably likely to have a material adverse effect on the Company and its
subsidiaries, taken as a whole, except as described in the Time of Sale
Prospectus.

(v) The Company and its subsidiaries possess all certificates, authorizations
and permits issued by the appropriate federal, state or foreign governmental or
regulatory authorities necessary to conduct their respective businesses, and
neither the Company nor any of its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or

 

7



--------------------------------------------------------------------------------

finding, would be reasonably likely to have a material adverse effect on the
Company and its subsidiaries, taken as a whole, except as described in the Time
of Sale Prospectus.

(w) Except as described in the Time of Sale Prospectus, the Company and each of
its subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as described in the Time of Sale Prospectus, since the end of the
Company’s most recent audited fiscal year, there has been (i) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (ii) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

(x) Except as described in the Registration Statement containing the Time of
Sale Prospectus, the Company has not sold, issued or distributed any shares of
Common Stock during the six month period preceding the date hereof, including
any sales pursuant to Rule 144A under, or Regulation D or S of, the Securities
Act, other than shares issued pursuant to employee benefit plans, qualified
stock option plans or other employee compensation plans or pursuant to
outstanding options, rights or warrants.

(y) The Company and its subsidiaries have established and maintain disclosure
controls and procedures (as defined in Rule 13a-15 under the Securities Exchange
Act of 1934 (the “Exchange Act”). Such disclosure controls and procedures are
designed to ensure that material information relating to the Company, including
its consolidated subsidiaries, is made known to the Company’s principal
executive officer and its principal financial officer by others within those
entities, particularly during the periods in which the periodic reports required
under the Exchange Act are being prepared. Such disclosure controls and
procedures are effective in timely alerting the Company’s principal executive
officer and principal financial officer to material information required to be
included in the Company’s periodic reports required under the Exchange Act.

 

8



--------------------------------------------------------------------------------

(z) There are no outstanding loans made by the Company or any of its
subsidiaries to any executive officer (as defined in Rule 3b-7 under the
Exchange Act) or member of the board of directors of the Company. The Company
has not since the initial filing of the Registration Statement with the
Commission, taken any action prohibited by Section 402 of the Sarbanes-Oxley Act
of 2002, as amended.

(aa) Each of the Company and each of its subsidiaries has operated its business
and currently is in compliance in all material respects with all applicable
federal, state and foreign laws and all applicable rules, regulations and
policies of any domestic or foreign regulatory organization, except where the
failure to be in compliance would not be reasonably likely to have a material
adverse effect on the Company and its subsidiaries, taken as a whole.

2. Representations and Warranties of the Selling Shareholders. Each Selling
Shareholder represents and warrants to and agrees with each of the Underwriters
that:

(a) This Agreement has been duly authorized, executed and delivered by or on
behalf of such Selling Shareholder.

(b) The execution and delivery by such Selling Shareholder of, and the
performance by such Selling Shareholder of its obligations under, this Agreement
will not contravene any (i) provision of applicable law, (ii) the limited
partnership agreement of such Selling Shareholder (if such Selling Shareholder
is a limited partnership), (iii) the trust agreements governing such Selling
Shareholder (if such Selling Shareholder is a trust), (iv) any agreement or
other instrument binding upon such Selling Shareholder, to the extent such
agreement or instrument is material to the Selling Shareholder and its
subsidiaries, taken as a whole, or (v) any judgment, order or decree of any
governmental body, agency or court having jurisdiction over such Selling
Shareholder and no consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required for the
performance by such Selling Shareholder of its obligations under this Agreement,
except in each case above as have already been obtained or as may be required by
the securities or Blue Sky laws of the various states in connection with the
offer and sale of the Shares.

(c) Such Selling Shareholder has, and on the Closing Date will have, valid title
to, or a valid “security entitlement” within the meaning of Section 8-501 of the
New York Uniform Commercial Code in respect of, the Shares to be sold by such
Selling Shareholder free and clear of all

 

9



--------------------------------------------------------------------------------

security interests, claims, liens, equities or other encumbrances and the legal
right and power, and all authorization and approval required by law, to enter
into this Agreement, the Custody Agreement and the Power of Attorney and to
sell, transfer and deliver the Shares to be sold by such Selling Shareholder or
a security entitlement in respect of such Shares.

(d) With respect to any Shares delivered by such Selling Shareholder in
certificated form endorsed to the Underwriters, delivery of the Shares to be
sold by such Selling Shareholder and payment therefor pursuant to this Agreement
will pass valid title to such Shares, free and clear of any adverse claim within
the meaning of Section 8-102 of the New York Uniform Commercial Code, to each
Underwriter who has purchased such Shares without notice of an adverse claim.

(e) With respect to any Shares delivered by such Selling Shareholder through
DTC, upon payment for the Shares to be sold by such Selling Shareholder pursuant
to this Agreement, delivery of such Shares, as directed by the Underwriters, to
Cede & Co. (“Cede”) or such other nominee as may be designated by the Depository
Trust Company (“DTC”), registration of such Shares in the name of Cede or such
other nominee and the crediting of such Shares on the books of DTC to securities
accounts of the Underwriters (assuming that neither DTC nor any such Underwriter
has notice of any adverse claim (within the meaning of Section 8-105 of the New
York Uniform Commercial Code (the “UCC”)) to such Shares), (A) DTC shall be a
“protected purchaser” of such Shares within the meaning of Section 8-303 of the
UCC, (B) under Section 8-501 of the UCC, the Underwriters will acquire a valid
security entitlement in respect of such Shares and (C) no action based on any
“adverse claim”, within the meaning of Section 8-102 of the UCC, to such Shares
may be asserted against the Underwriters with respect to such security
entitlement; for purposes of this representation, such Selling Shareholder may
assume that when such payment, delivery and crediting occur, (x) such Shares
will have been registered in the name of Cede or another nominee designated by
DTC, in each case on the Company’s share registry in accordance with its
certificate of incorporation, bylaws and applicable law, (y) DTC will be
registered as a “clearing corporation” within the meaning of Section 8-102 of
the UCC and (z) appropriate entries to the accounts of the several Underwriters
on the records of DTC will have been made pursuant to the UCC.

(f) Such Selling Shareholder is not prompted by any information concerning the
Company or its subsidiaries which is not set forth in the Time of Sale
Prospectus to sell its Shares pursuant to this Agreement.

 

10



--------------------------------------------------------------------------------

(g) To the extent that any statements or omissions made in the Registration
Statement, the Time of Sale Prospectus, the Prospectus, or any amendments or
supplements thereto are made in reliance upon and in conformity with written
information furnished to the Company by such Selling Shareholder expressly for
use therein, (i) the Registration Statement, when it became effective, did not
contain and, as amended or supplemented, if applicable, will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
(ii) the Time of Sale Prospectus does not, and at the time of each sale of the
Shares in connection with the offering and at the Closing Date (as defined in
Section 5), the Time of Sale Prospectus, as then amended or supplemented by the
Company, if applicable, will not, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and (iii) the
Prospectus does not contain and, as amended or supplemented, if applicable, will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading.

In addition, each Selling Shareholder listed on Schedule I-B hereto further
represents and warrants to and agrees with each of the Underwriters that:

(h) The execution and delivery by such Selling Shareholder of, and the
performance by such Selling Shareholder of its obligations under, the Custody
Agreement signed by such Selling Shareholder and Mellon Investor Services, LLC,
as Custodian, relating to the deposit of the Shares to be sold by such Selling
Shareholder (the “Custody Agreement”) and the Power of Attorney appointing
certain individuals as such Selling Shareholder’s attorneys in fact to the
extent set forth therein, relating to the transactions contemplated hereby and
by the Registration Statement (the “Power of Attorney”) will not contravene any
provision of applicable law, or the trust agreement governing such Selling
Shareholder (if such Selling Shareholder is a trust), or any agreement or other
instrument binding upon such Selling Shareholder or any judgment, order or
decree of any governmental body, agency or court having jurisdiction over such
Selling Shareholder, and no consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required for the
performance by such Selling Shareholder of its obligations under the Custody
Agreement or Power of Attorney of such Selling Shareholder.

 

11



--------------------------------------------------------------------------------

(i) The Custody Agreement and the Power of Attorney have been duly authorized,
executed and delivered by such Selling Shareholder and are valid and binding
agreements of such Selling Shareholder.

3. Agreements to Sell and Purchase. Each Selling Shareholder, severally and not
jointly, hereby agrees to sell to the several Underwriters, and each
Underwriter, upon the basis of the representations and warranties herein
contained, but subject to the conditions hereinafter stated, agrees, severally
and not jointly, to purchase from such Selling Shareholder at $17.575 a share
(the “Purchase Price”) the number of Firm Shares (subject to such adjustments to
eliminate fractional shares as you may determine) that bears the same proportion
to the number of Firm Shares to be sold by such Selling Shareholder as the
number of Firm Shares set forth in Schedule II hereto opposite the name of such
Underwriter bears to the total number of Firm Shares.

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Selling Shareholders agree,
severally and not jointly, to sell to the Underwriters the Additional Shares,
and the Underwriters shall have the right to purchase, severally and not
jointly, up to 825,000 Additional Shares from the Selling Shareholders at the
Purchase Price. You may exercise this right on behalf of the Underwriters in
whole or from time to time in part by giving written notice not later than 30
days after the date of this Agreement. Any exercise notice shall specify the
number of Additional Shares to be purchased by the Underwriters and the date on
which such shares are to be purchased. Each purchase date must be at least one
business day after the written notice is given and may not be earlier than the
closing date for the Firm Shares nor later than ten business days after the date
of such notice. Additional Shares may be purchased as provided in Section 5
hereof solely for the purpose of covering over-allotments made in connection
with the offering of the Firm Shares. On each day, if any, that Additional
Shares are to be purchased (an “Option Closing Date”), each Underwriter agrees,
severally and not jointly, to purchase the number of Additional Shares (subject
to such adjustments to eliminate fractional shares as you may determine) that
bears the same proportion to the total number of Additional Shares to be
purchased on such Option Closing Date as the number of Firm Shares set forth in
Schedule I hereto opposite the name of such Underwriter bears to the total
number of Firm Shares. On each Option Closing Date, each Selling Shareholder
agrees, severally and not jointly, to sell to the Underwriters the number of
Additional Shares (subject to such adjustments to eliminate fractional shares as
you may determine) obtained by multiplying the total number of Additional Shares
to be purchased on such Option Closing Date by a fraction, the numerator of
which is the number of shares set forth opposite the name of such Selling
Shareholder in Schedule I hereto and the denominator of which is the total
number of Additional Shares.

 

12



--------------------------------------------------------------------------------

4. Terms of Public Offering. The Selling Shareholders are advised by you that
the Underwriters propose to make a public offering of their respective portions
of the Shares as soon after the Registration Statement and this Agreement have
become effective as in your judgment is advisable. The Selling Shareholders are
further advised by you that the Shares are to be offered to the public initially
at $18.50 a share (the “Public Offering Price”) and to certain dealers selected
by you at a price that represents a concession not in excess of $0.56 a share
under the Public Offering Price.

5. Payment and Delivery. Payment for the Firm Shares to be sold by each Selling
Shareholder shall be made to such Selling Shareholder in Federal or other funds
immediately available in New York City against delivery of such Firm Shares for
the respective accounts of the several Underwriters at 10:00 a.m., New York City
time, on October 31, 2006, or at such other time on the same or such other date,
not later than November 1, 2006, as shall be designated in writing by you. The
time and date of such payment are hereinafter referred to as the “Closing Date.”

Payment for any Additional Shares shall be made to the Selling Shareholders in
Federal or other funds immediately available in New York City against delivery
of such Additional Shares for the respective accounts of the several
Underwriters at 10:00 a.m., New York City time, on the date specified in the
corresponding notice described in Section 3 or at such other time on the same or
on such other date, in any event not later than December 8, 2006, as shall be
designated in writing by you.

The Firm Shares and any Additional Shares shall be registered in such names and
in such denominations as you shall request in writing not later than one full
business day prior to the Closing Date or the applicable Option Closing Date, as
the case may be. The Firm Shares and Additional Shares shall be delivered to you
on the Closing Date or an Option Closing Date, as the case may be, for the
respective accounts of the several Underwriters, with any transfer taxes payable
in connection with the transfer of the Shares to the Underwriters duly paid,
against payment of the Purchase Price therefor.

6. Conditions to the Underwriters’ Obligations. The obligations of the Selling
Shareholders to sell the Shares to the Underwriters and the several obligations
of the Underwriters to purchase and pay for the Shares on the Closing Date are
subject to the condition that the Registration Statement shall have become
effective not later than 4:00 p.m. (New York City time) on the date hereof.

 

13



--------------------------------------------------------------------------------

The several obligations of the Underwriters are subject to the following further
conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of the securities of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization,” as
such term is defined for purposes of Rule 436(g)(2) under the Securities Act;
and

(ii) there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Time of Sale Prospectus that, in your
judgment, is material and adverse and that makes it, in your judgment,
impracticable to market the Shares on the terms and in the manner contemplated
in the Time of Sale Prospectus.

(b) The Underwriters shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of the Company, to the
effect set forth in Section 6(a)(i) above and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and correct as of the Closing Date and that the Company has complied in all
material respects with all of the agreements and satisfied all of the conditions
on its part to be performed or satisfied hereunder on or before the Closing
Date.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c) The Underwriters shall have received on the Closing Date an opinion of
Wilson Sonsini Goodrich & Rosati, Professional Corporation, outside counsel for
the Company, dated the Closing Date, to the effect that:

(i) the Company has been duly incorporated, is validly existing under, and by
virtue of, the laws of the jurisdiction of its incorporation, and is in good
standing under such laws. The Company has the corporate power and authority to
own its property and to conduct its business as described in the Time of Sale
Prospectus. The Company is qualified to transact

 

14



--------------------------------------------------------------------------------

business and is in good standing in each jurisdiction in which the conduct of
its business or its leasing of property requires such qualification, except to
the extent that the failure to be so qualified or be in good standing would not
have a material adverse effect on the Company and its subsidiaries, taken as a
whole;

(ii) each subsidiary of the Company has been duly incorporated or formed, is
validly existing as a corporation or other entity in good standing under the
laws of the jurisdiction of its incorporation or formation and has the corporate
or limited liability company power and authority, as the case may be, to own its
property and to conduct its business as described in the Time of Sale
Prospectus. Each such subsidiary is qualified to transact business and is in
good standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the Company and its subsidiaries, taken as a whole;

(iii) the authorized capital stock of the Company as of [September 30], 2006 was
as set forth in each of the Time of Sale Prospectus and the Prospectus under the
“Actual” column under the caption “Capitalization;”

(iv) the shares of Common Stock (including the Shares to be sold by the Selling
Shareholders) outstanding have been duly authorized and are validly issued,
fully paid and non-assessable;

(v) all of the issued and outstanding capital stock or membership or other
equity interests of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
or indirectly by the Company, free and clear (except as described in each of the
Time of Sale Prospectus and the Prospectus) of all liens, encumbrances, equities
or claims;

(vi) this Agreement has been duly authorized, executed and delivered by the
Company;

(vii) the execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement do not contravene any provision
of the Certificate of

 

15



--------------------------------------------------------------------------------

Incorporation or Bylaws of the Company, any provision of any applicable federal
or Washington State law, rule or regulation or of the Delaware General
Corporation Law, or, to such counsel’s knowledge after inquiry, any agreement or
other instrument binding upon the Company or any of its subsidiaries that is
filed as an exhibit to the Registration Statement, or, to such counsel’s
knowledge after inquiry, any judgment, order or decree of any governmental body,
agency or court having jurisdiction over the Company or any subsidiary, and no
consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required for the performance by the Company of
its obligations under this Agreement;

(viii) the statements relating to legal matters, documents or proceedings
included in (A) the Time of Sale Prospectus and the Prospectus under the
captions “Risk Factors–If our arrangements with our affiliated radiologists or
our customers are found to violate….”, “Risk Factors–If our affiliated
radiologists are characterized as employees….”, “Risk Factors–Changes in the
regulatory environment may constrain or require us to restructure our
operations,” “Business–Operations–Affiliated radiologists,”
“Business–Intellectual Property,” “Management–Employee Benefit Plans,”
“Management –Limitation on Liability and Indemnification Matters,” “Certain
Relationships and Related Party Transactions,” “Description of Capital Stock,”
“Shares Eligible for Future Sale,” “Material United States Federal Tax
Considerations for Non-U.S. Holders of Common Stock,” and “Underwriters” (except
for the statements in the third and seventh paragraphs under “Underwriters” as
to which such counsel expresses no opinion) and (B) the Registration Statement
in Items 14 and 15, in each case fairly summarize in all material respects such
matters, documents or proceedings;

(ix) To such counsel’s knowledge, there are no legal or governmental proceedings
pending or threatened to which the Company or any of its subsidiaries is a party
or to which any of the properties of the Company or any of its subsidiaries is
subject that are required to be described in the Registration Statement or the
Prospectus and are not so described or of any statutes, regulations, contracts
or other documents that are required to be described in the Registration
Statement or the Prospectus or to be filed as exhibits to the Registration
Statement that are not described or filed as required;

 

16



--------------------------------------------------------------------------------

(x) the Company is not, and after giving effect to the offering and sale of the
Shares and the application of the proceeds thereof as described in the
Prospectus will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended; and

(xi) the Registration Statement was declared effective under the Act; any
required filing of the Prospectus, and any supplements thereto, pursuant to Rule
424(b) have been made in the manner and within the time period required by Rule
424(b); and to such counsel’s knowledge, no stop order suspending the
effectiveness of the Registration Statement or any part thereof has been issued,
and no proceedings for that purpose have been instituted or are pending or
contemplated under the Act.

In addition, the opinion shall include a statement from such counsel to the
effect that (i) such counsel has participated in conferences with certain
officers and other representatives of the Company, the representatives of the
Underwriters, counsel for the Underwriters and the independent public
accountants of the Company, at which conferences the contents of the
Registration Statement and Prospectus and related matters were reviewed and
discussed, and (ii) although such counsel does not assume any responsibility for
the accuracy, completeness or fairness of the statements contained in the
Registration Statement, the Time of Sale Prospectus or the Prospectus, nothing
has come to the attention of such counsel through such review and discussion as
described therein, that causes such counsel to believe that the Registration
Statement, at the time it became effective, or the Time of Sale Prospectus
(except for the financial statements and financial schedules and other financial
and statistical data included therein, as to which such counsel need not express
any belief) as of the date of this Agreement or as amended or supplemented, if
applicable, as of the Closing Date or the Prospectus (except for the financial
statements and financial schedules and other financial and statistical data
included therein, as to which such counsel need not express any belief) as of
its date or as amended or supplemented, if applicable, as of the Closing Date
contained or contains any untrue statement of a material fact or omitted or
omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. In addition, the opinion shall include a statement from such counsel
that the Registration Statement and the Prospectus (except for the financial
statements and financial schedules and other financial and statistical data
included therein, as to which such counsel need not express any belief) comply
as to form in all material respects to the requirements of the Securities Act
and the applicable rules and regulations of the Commission thereunder.

 

17



--------------------------------------------------------------------------------

(d) The Underwriters shall have received on the Closing Date an opinion of
Barandun Hess von Graffenried, Swiss counsel for the Company, dated the Closing
Date, covering the matters set forth in Exhibit B, in form and substance
satisfactory to the Underwriters.

(e) The Underwriters shall have received on the Closing Date an opinion of
Baker & McKenzie, Australian counsel for the Company, dated the Closing Date,
covering the matters set forth in Exhibit C, in form and substance satisfactory
to the Underwriters.

(f) The Underwriters shall have received on the Closing Date an opinion of Reed
Smith LLP, regulatory counsel for the Company, dated the Closing Date, to the
effect that:

(i) To such counsel’s knowledge, the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby do not violate any
U.S. federal or state statute, regulation or other law relating to the practice
of medicine and the regulation of the radiology and radiological interpretation
industry that is applicable to the business and operations of the Company and
its subsidiaries, as described in the section of the Prospectus and the Time of
Sale Prospectus captioned “Business”;

(ii) The statements specifically contained in each of the Prospectus and the
Time of Sale Prospectus under “Risk Factors–Enforcement of state and federal
anti-kickback laws may adversely affect….”, “Risk Factors–Because our customers
submit claims to the Medicare program based on the services we provide….”, “Risk
Factors—Medicare and Medicaid rules governing reassignment of payments….”, Risk
Factors—Our business could be materially affected if a U.S. Department of
Health & Human Services Office of Inspector General….” and “Business–Government
Regulation and Supervision” have been reviewed by such counsel, and to such
counsel’s knowledge, such statements are accurate in all material respects. To
such counsel’s knowledge, other than the laws and the regulations described in
such sections, there are no other U.S. federal or state laws or regulations
specifically and primarily relating to the practice of medicine and the
regulation of the radiology and radiological interpretation industry that are
material to the business and operations of the Company and its subsidiaries, as
described in the section of the Prospectus and the Time of Sale Prospectus
captioned “Business.”

 

18



--------------------------------------------------------------------------------

(g) The Underwriters shall have received on the Closing Date opinions, dated the
Closing Date, of each of Kirkland & Ellis LLP and Paul Cartee, Vice President
and General Counsel of the Company, as counsel for the Selling Shareholders in
the forms of Exhibit D and Exhibit E hereto, respectively.

(h) The Underwriters shall have received on the Closing Date an opinion of Davis
Polk & Wardwell, counsel for the Underwriters, dated the Closing Date, covering
the matters referred to in Sections 6(c)(vi) and 6(c)(viii) (but only as to the
statements in each of the Time of Sale Prospectus and the Prospectus under
“Description of Capital Stock” and “Underwriters”) and the last paragraph of
Section 6(c) above.

With respect to the last paragraph of Section 6(c) above, Wilson Sonsini
Goodrich and Rosati, Professional Corporation and Davis Polk & Wardwell may
state that their opinions and beliefs are based upon their participation in the
preparation of the Registration Statement, the Time of Sale Prospectus and
Prospectus and any amendments or supplements thereto and review and discussion
of the contents thereof, but are without independent check or verification,
except as specified.

The opinions of Wilson Sonsini Goodrich and Rosati, Professional Corporation,
Barandun Hess von Graffenried, Baker & McKenzie, Reed Smith LLP, Kirkland &
Ellis LLP and Paul Cartee described in and delivered pursuant to Sections 6(c),
6(d), 6(e), 6(f), and 6(g), respectively, above shall be rendered to the
Underwriters at the request of the Company or one or more of the Selling
Shareholders, as the case may be, and shall so state therein.

(i) The Underwriters shall have received, on the date hereof and the Closing
Date, a letter dated the date hereof or the Closing Date, as the case may be, in
form and substance satisfactory to the Underwriters, from Deloitte and Touche
LLP, independent public accountants, containing statements and information of
the type ordinarily included in accountants’ “comfort letters” to underwriters
with respect to the financial statements and certain financial information
contained in the Registration Statement, the Time of Sale Prospectus and the
Prospectus; provided that the letter delivered on the Closing Date shall use a
“cut off date” not earlier than the date hereof.

(j) The Underwriters shall have received on the date hereof a letter dated the
date hereof in form and substance satisfactory to the Underwriters, from
Magnuson, McHugh & Company, P.A., independent public accountants, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with

 

19



--------------------------------------------------------------------------------

respect to the financial statements and certain financial information contained
in the Registration Statement, the Time of Sale Prospectus and the Prospectus;

(k) The “lock up” agreements, each substantially in the form of Exhibit A
hereto, between you and each officer, director and certain stockholders of the
Company relating to sales and certain other dispositions of shares of Common
Stock or certain other securities, delivered to you on or before the date
hereof, shall be in full force and effect on the Closing Date.

The several obligations of the Underwriters to purchase Additional Shares
hereunder are subject to the delivery to you on the applicable Option Closing
Date of such documents as you may reasonably request with respect to the good
standing of the Company, the due authorization and issuance of the Additional
Shares to be sold on such Option Closing Date and other matters related to the
issuance of such Additional Shares.

7. Covenants of the Company. The Company covenants with each Underwriter as
follows:

(a) To furnish to you, without charge, six signed copies of the Registration
Statement (including exhibits thereto) and for delivery to each other
Underwriter a conformed copy of the Registration Statement (without exhibits
thereto) and to furnish to you in New York City, without charge, prior to 10:00
a.m. New York City time on the business day next succeeding the date of this
Agreement and during the period mentioned in Section 7(e) or 7(f) below, as many
copies of the Time of Sale Prospectus, the Prospectus and any supplements and
amendments thereto or to the Registration Statement as you may reasonably
request.

(b) Before amending or supplementing the Registration Statement, the Time of
Sale Prospectus or the Prospectus, to furnish to you a copy of each such
proposed amendment or supplement and not to file any such proposed amendment or
supplement to which you reasonably object, and to file with the Commission
within the applicable period specified in Rule 424(b) under the Securities Act
any prospectus required to be filed pursuant to such Rule.

(c) To furnish to you a copy of each proposed free writing prospectus to be
prepared by or on behalf of, used by, or referred to by the Company and not to
use or refer to any proposed free writing prospectus to which you reasonably
object.

 

20



--------------------------------------------------------------------------------

(d) Not to take any action that would result in an Underwriter or the Company
being required to file with the Commission pursuant to Rule 433(d) under the
Securities Act a free writing prospectus prepared by or on behalf of the
Underwriter that the Underwriter otherwise would not have been required to file
thereunder.

(e) If the Time of Sale Prospectus is being used to solicit offers to buy the
Shares at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Time of Sale Prospectus in order to make
the statements therein, in the light of the circumstances, not misleading, or if
any event shall occur or condition exist as a result of which the Time of Sale
Prospectus conflicts with the information contained in the Registration
Statement then on file, or if, in the opinion of counsel for the Underwriters,
it is necessary to amend or supplement the Time of Sale Prospectus to comply
with applicable law, forthwith to prepare, file with the Commission and furnish,
at its own expense, to the Underwriters and to any dealer upon request, either
amendments or supplements to the Time of Sale Prospectus so that the statements
in the Time of Sale Prospectus as so amended or supplemented will not, in the
light of the circumstances under which they were made, when delivered to a
prospective purchaser, be misleading or so that the Time of Sale Prospectus, as
amended or supplemented, will no longer conflict with the Registration
Statement, or so that the Time of Sale Prospectus, as amended or supplemented,
will comply with applicable law.

(f) If, during such period after the first date of the public offering of the
Shares as in the opinion of counsel for the Company or the Underwriters the
Prospectus (or in lieu thereof the notice referred to in Rule 173(a) under the
Securities Act) is required by law to be delivered in connection with sales by
an Underwriter or dealer, any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Prospectus in order to make
the statements therein, in the light of the circumstances when the Prospectus
(or in lieu thereof the notice referred to in Rule 173(a) under the Securities
Act) is delivered to a purchaser, not misleading, or if, in the opinion of
counsel for the Company or the Underwriters, it is necessary to amend or
supplement the Prospectus to comply with applicable law, forthwith to prepare,
file with the Commission and furnish, at its own expense, to the Underwriters
and to the dealers (whose names and addresses you will furnish to the Company)
to which Shares may have been sold by you on behalf of the Underwriters and to
any other dealers upon request, either amendments or supplements to the
Prospectus so that the statements in the Prospectus as so amended or

 

21



--------------------------------------------------------------------------------

supplemented will not, in the light of the circumstances when the Prospectus (or
in lieu thereof the notice referred to in Rule 173(a) under the Securities Act)
is delivered to a purchaser, be misleading or so that the Prospectus, as amended
or supplemented, will comply with law.

(g) To endeavor to qualify the Shares for offer and sale under the securities or
Blue Sky laws of such jurisdictions as you shall reasonably request.

(h) To make generally available to the Company’s security holders and to you as
soon as practicable an earnings statement covering a period of at least twelve
months beginning with the first fiscal quarter of the Company occurring after
the date of this Agreement which shall satisfy the provisions of Section 11(a)
of the Securities Act and the rules and regulations of the Commission
thereunder.

The Company also covenants with each Underwriter that, without the prior written
consent of Morgan Stanley on behalf of the Underwriters, it will not, during the
period ending 90 days after the date of the Prospectus, (1) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock or (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Common Stock, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of Common Stock or such other securities,
in cash or otherwise or (3) file any registration statement with the Commission
relating to the offering of any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock.

The restrictions contained in the preceding paragraph shall not apply to (a) the
Shares to be sold hereunder, (b) the issuance by the Company of shares of Common
Stock upon the exercise of an option or warrant or the conversion of a security
outstanding on the date hereof and (x) reflected in the Prospectus or (y) of
which the Underwriters have been advised in writing, (c) the issuance of shares
of, or options to purchase shares of, Common Stock to employees, officers,
directors, advisors or consultants of the Company pursuant to employee benefit
plans described in the Prospectus, provided that, prior to the issuance of any
such shares or the grant of any such options where the shares subject to such
option vest within the period ending 90 days after the date of the Prospectus,
the Company shall cause each recipient of such grant or issuance to execute and
deliver to you a “lock-up” agreement, substantially in the form of Exhibit A
hereto, (d) the filing of registration statements on Form S-8, (e) the issuance
of

 

22



--------------------------------------------------------------------------------

securities in connection with the acquisition by the Company or any of its
subsidiaries of the securities, businesses, property or other assets of another
person or entity or pursuant to any employee benefit plan assumed by the Company
in connection with any such acquisition, or (f) the issuance of securities in
connection with joint ventures, commercial relationships or other strategic
transactions; provided that, in the case of clauses (e) and (f), prior to any
issuance the Company shall cause each recipient of such securities to execute
and deliver to you a “lock-up” agreement substantially in the form of Exhibit A
hereto. Notwithstanding the foregoing, if (a) during the last 17 days of the
90-day restricted period the Company issues an earnings release or a release
regarding other material news events relating to the Company; or (b) prior to
the expiration of the 90-day restricted period, the Company announces that it
will release earnings results during the 16-day period beginning on the last day
of the 90-day period, the restrictions imposed by this agreement shall continue
to apply until the expiration of the 18-day period beginning on the issuance of
such release. The Company shall promptly notify Morgan Stanley & Co.
Incorporated of any such release, news or event that may give rise to an
extension of the initial 90-day restricted period.

8. Expenses. Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company agrees to pay or cause
to be paid all expenses incident to the performance of their obligations under
this Agreement, including: (i) the fees, disbursements and expenses of the
Company’s counsel, the Company’s accountants and counsel for the Selling
Shareholders in connection with the registration and delivery of the Shares
under the Securities Act and all other fees or expenses in connection with the
preparation and filing of the Registration Statement, any preliminary
prospectus, the Time of Sale Prospectus, the Prospectus, any free writing
prospectus prepared by or on behalf of, used by, or referred to by the Company
and amendments and supplements to any of the foregoing, including all printing
costs associated therewith, and the mailing and delivering of copies thereof to
the Underwriters and dealers, in the quantities hereinabove specified, (ii) all
costs and expenses related to the transfer and delivery of the Shares to the
Underwriters, including any transfer or other taxes payable in respect of such
transfer and delivery, (iii) all expenses in connection with the qualification
of the Shares for offer and sale under state securities laws as provided in
Section 7(g) hereof, including filing fees and the reasonable fees and
disbursements of counsel for the Underwriters in connection with such
qualification, (iv) all filing fees and the reasonable fees and disbursements of
counsel to the Underwriters incurred in connection with the review and
qualification of the offering of the Shares by the National Association of
Securities Dealers, Inc., (v) all fees and expenses in connection with the
preparation and filing of the registration statement on Form 8 A relating to the
Common Stock and all costs and expenses incident to listing the

 

23



--------------------------------------------------------------------------------

Shares on the Nasdaq Global Market, (vi) the cost of printing certificates
representing the Shares, (vii) the costs and charges of any transfer agent,
registrar or depositary, (viii) the costs and expenses of the Company relating
to investor presentations on any “road show” undertaken in connection with the
marketing of the offering of the Shares, including, without limitation, expenses
associated with the preparation or dissemination of any electronic roadshow,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants of the Company, and one-half of the travel and
lodging expenses incurred in connection with the road show (which shall include
costs of lodging and transport and costs of any aircraft chartered in connection
with the road show), (ix) the document production charges and expenses
associated with printing this Agreement, (x) all expenses in connection with any
offer and sale of the Shares outside of the United States, including filing fees
and the reasonable fees and disbursements of counsel for the Underwriters in
connection with offers and sales outside of the United States, and (xi) all
other costs and expenses incident to the performance of the obligations of the
Company hereunder for which provision is not otherwise made in this Section. It
is understood, however, that except as provided in this Section, Section 10
entitled “Indemnity and Contribution,” and the last paragraph of Section 12
below, the Underwriters will pay all of their costs and expenses, including fees
and disbursements of their counsel, stock transfer taxes payable on resale of
any of the Shares by them and any advertising expenses connected with any offers
they may make.

The provisions of this Section shall not supersede or otherwise affect any
agreement that the Selling Shareholders may otherwise have for the allocation of
such expenses among themselves.

9. Covenants of the Underwriters. Each Underwriter severally covenants with the
Company not to take any action that would result in the Company being required
to file with the Commission under Rule 433(d) a free writing prospectus prepared
by or on behalf of such Underwriter that otherwise would not be required to be
filed by the Company thereunder, but for the action of the Underwriter.

10. Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless each Underwriter, each person, if any, who controls any Underwriter
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and each
affiliate of any Underwriter within the meaning of Rule 405 under the Securities
Act from and against any and all losses, claims, damages and liabilities
(including, without limitation, any legal or other expenses reasonably incurred
in connection with defending or investigating any such action or claim) caused
by any untrue statement or alleged untrue statement of a material fact contained
in the Registration Statement or any amendment thereof, any

 

24



--------------------------------------------------------------------------------

preliminary prospectus, Time of Sale Prospectus, the Prospectus, any free
writing prospectus prepared by or on behalf of, used by, or referred to by the
Company or the Prospectus or any amendment or supplement thereto, or caused by
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages or liabilities are caused by any
such untrue statement or omission or alleged untrue statement or omission based
upon information relating to any Underwriter furnished to the Company in writing
by such Underwriter through you expressly for use therein.

(b) Each Selling Shareholder agrees, severally and not jointly, to indemnify and
hold harmless each Underwriter, each person, if any, who controls any
Underwriter within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act of 1934, and each affiliate of any Underwriter
within the meaning of Rule 405 under the Securities Act from and against any and
all losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or any amendment thereof, any preliminary prospectus, Time of Sale
Prospectus, the Prospectus, any free writing prospectus prepared by or on behalf
of, used by, or referred to by the Company or the Prospectus or any amendment or
supplement thereto, or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only to the extent that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information relating to the
Selling Shareholder and furnished by or on behalf of the Selling Shareholder
specifically for use therein; provided, however, that the liability of a Selling
Shareholder pursuant to this subsection (b) hereof shall be limited to an amount
equal to the aggregate Public Offering Price of the Shares sold by such Selling
Shareholder under this Agreement.

(c) Each Underwriter agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Selling Shareholders, the directors and officers of
the Company who sign the Registration Statement and each person, if any, who
controls the Company or any Selling Shareholder within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act from and
against any and all losses, claims, damages and liabilities (including, without
limitation, any legal or other expenses reasonably incurred in connection with
defending or investigating any such action or claim) caused by any untrue
statement or

 

25



--------------------------------------------------------------------------------

alleged untrue statement of a material fact contained in the Registration
Statement or any amendment thereof, any preliminary prospectus, Time of Sale
Prospectus, the Prospectus, any free writing prospectus prepared by or on behalf
of, used by, or referred to by the Company or the Prospectus or any amendment or
supplement thereto, or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only with reference to information
relating to such Underwriter furnished to the Company in writing by such
Underwriter through you expressly for use in the Registration Statement, any
preliminary prospectus, the Time of Sale Prospectus, any other free writing
prospectus that the Company has filed or is required to file pursuant to Rule
433(d) of the Securities Act or the Prospectus or any amendment or supplement
thereto.

(d) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 10(a), 10(b),10(c) or 10(e), such person (the “indemnified
party”) shall promptly notify the person against whom such indemnity may be
sought (the “indemnifying party”) in writing and the indemnifying party, upon
request of the indemnified party, shall retain counsel reasonably satisfactory
to the indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for any of (i) the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Underwriters and all persons, if any,
who control any Underwriter within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act or who are affiliates of any
Underwriter within the meaning of Rule 405 under the Securities Act, (ii) the
fees and expenses of more than one separate firm (in addition to any local
counsel) for the Company, its directors, its officers who sign the Registration
Statement and each person, if any, who controls the

 

26



--------------------------------------------------------------------------------

Company within the meaning of either such Section or (iii) the fees and expenses
of more than one separate firm (in addition to any local counsel) for all
Selling Shareholders and all persons, if any, who control any Selling
Shareholder within the meaning of either such Section, and that all such fees
and expenses shall be reimbursed as they are incurred. In the case of any such
separate firm for the Underwriters and such control persons and affiliates of
any Underwriters, such firm shall be designated in writing by Morgan Stanley &
Co. Incorporated. In the case of any such separate firm for the Company, and
such directors, officers and control persons of the Company, such firm shall be
designated in writing by the Company. In the case of any such separate firm for
the Selling Shareholders and such control persons of any Selling Shareholders,
such firm shall be designated in writing by the persons named as attorneys in
fact for the Selling Shareholders under the Powers of Attorney. The indemnifying
party shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by the second
and third sentences of this paragraph, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

(e) To the extent the indemnification provided for in Section 10(a), 10(b) or
10(c) is unavailable to an indemnified party or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying

 

27



--------------------------------------------------------------------------------

party or parties on the one hand and the indemnified party or parties on the
other hand from the offering of the Shares or (ii) if the allocation provided by
clause 10(e)(i) above is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
10(e)(i) above but also the relative fault of the indemnifying party or parties
on the one hand and of the indemnified party or parties on the other hand in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Selling Shareholders on
the one hand and the Underwriters on the other hand in connection with the
offering of the Shares shall be deemed to be in the same respective proportions
as the net proceeds from the offering of the Shares (after deducting the
underwriting discount but before deducting expenses) received by each Selling
Shareholder and the total underwriting discounts and commissions received by the
Underwriters, in each case as set forth in the table on the cover of the
Prospectus, bear to the aggregate Public Offering Price of the Shares. The
relative fault of the Selling Shareholders on the one hand and the Underwriters
on the other hand shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Selling Shareholders or by the Underwriters and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Underwriters’ respective obligations to
contribute pursuant to this Section 10 are several in proportion to the
respective number of Shares they have purchased hereunder, and not joint. The
liability of each Selling Shareholder under the indemnity agreement contained in
this paragraph shall be limited to an amount equal to the aggregate Public
Offering Price of the Shares sold by such Selling Shareholder under this
Agreement.

(f) The Selling Shareholders and the Underwriters agree that it would not be
just or equitable if contribution pursuant to this Section 10 were determined by
pro rata allocation (even if the Underwriters were treated as one entity for
such purpose) or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 10(e). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 10(e) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 10, no
Underwriter shall be required to contribute any amount

 

28



--------------------------------------------------------------------------------

in excess of the amount by which the total price at which the Shares
underwritten by it and distributed to the public were offered to the public
exceeds the amount of any damages that such Underwriter has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 10 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

(g) The indemnity and contribution provisions contained in this Section 10 and
the representations, warranties and other statements of the Company and the
Selling Shareholders contained in this Agreement shall remain operative and in
full force and effect regardless of (i) any termination of this Agreement,
(ii) any investigation made by or on behalf of any Underwriter, any person
controlling any Underwriter or any affiliate of any Underwriter, any Selling
Shareholder or any person controlling any Selling Shareholder, or the Company,
its officers or directors or any person controlling the Company and
(iii) acceptance of and payment for any of the Shares.

11. Termination. The Underwriters may terminate this Agreement by notice given
by you to the Company, if after the execution and delivery of this Agreement and
prior to the Closing Date (i) trading generally shall have been suspended or
materially limited on, or by, as the case may be, any of the New York Stock
Exchange, the American Stock Exchange, the Nasdaq Global Market, the Chicago
Board of Options Exchange, the Chicago Mercantile Exchange or the Chicago Board
of Trade, (ii) trading of any securities of the Company shall have been
suspended on any exchange or in any over the counter market, (iii) a material
disruption in securities settlement, payment or clearance services in the United
States shall have occurred, (iv) any moratorium on commercial banking activities
shall have been declared by Federal or New York State authorities or (v) there
shall have occurred any outbreak or escalation of hostilities, or any change in
financial markets or any calamity or crisis that, in your judgment, is material
and adverse and which, singly or together with any other event specified in this
clause (v), makes it, in your judgment, impracticable or inadvisable to proceed
with the offer, sale or delivery of the Shares on the terms and in the manner
contemplated in the Time of Sale Prospectus or the Prospectus.

12. Effectiveness; Defaulting Underwriters. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

 

29



--------------------------------------------------------------------------------

If, on the Closing Date or an Option Closing Date, as the case may be, any one
or more of the Underwriters shall fail or refuse to purchase Shares that it has
or they have agreed to purchase hereunder on such date, and the aggregate number
of Shares which such defaulting Underwriter or Underwriters agreed but failed or
refused to purchase is not more than one tenth of the aggregate number of the
Shares to be purchased on such date, the other Underwriters shall be obligated
severally in the proportions that the number of Firm Shares set forth opposite
their respective names in Schedule II bears to the aggregate number of Firm
Shares set forth opposite the names of all such non-defaulting Underwriters, or
in such other proportions as you may specify, to purchase the Shares which such
defaulting Underwriter or Underwriters agreed but failed or refused to purchase
on such date; provided that in no event shall the number of Shares that any
Underwriter has agreed to purchase pursuant to this Agreement be increased
pursuant to this Section 12 by an amount in excess of one-ninth of such number
of Shares without the written consent of such Underwriter. If, on the Closing
Date, any Underwriter or Underwriters shall fail or refuse to purchase Firm
Shares and the aggregate number of Firm Shares with respect to which such
default occurs is more than one-tenth of the aggregate number of Firm Shares to
be purchased on such date, and arrangements satisfactory to you, the Company and
the Selling Shareholders for the purchase of such Firm Shares are not made
within 36 hours after such default, this Agreement shall terminate without
liability on the part of any non-defaulting Underwriter the Company or the
Selling Shareholders. In any such case either you or the relevant Selling
Shareholders shall have the right to postpone the Closing Date, but in no event
for longer than seven days, in order that the required changes, if any, in the
Registration Statement, in the Time of Sale Prospectus, in the Prospectus or in
any other documents or arrangements may be effected. If, on an Option Closing
Date, any Underwriter or Underwriters shall fail or refuse to purchase
Additional Shares and the aggregate number of Additional Shares with respect to
which such default occurs is more than one-tenth of the aggregate number of
Additional Shares to be purchased on such Option Closing Date, the
non-defaulting Underwriters shall have the option to (i) terminate their
obligation hereunder to purchase the Additional Shares to be sold on such Option
Closing Date or (ii) purchase not less than the number of Additional Shares that
such non-defaulting Underwriters would have been obligated to purchase in the
absence of such default. Any action taken under this paragraph shall not relieve
any defaulting Underwriter from liability in respect of any default of such
Underwriter under this Agreement.

If this Agreement shall be terminated by the Underwriters, or any of them,
because of any failure or refusal on the part of any Selling Shareholder to
comply with the terms or to fulfill any of the conditions of this Agreement
(other than the condition set forth in Section 6(h)), or if for any reason any
Selling Shareholder shall be unable to perform its obligations under this
Agreement, each of the

 

30



--------------------------------------------------------------------------------

defaulting Selling Shareholders pro rata (based on the number of Shares to be
sold by such defaulting Selling Shareholders hereunder) will reimburse the
Underwriters or such Underwriters as have so terminated this Agreement with
respect to themselves, severally, for all out-of-pocket expenses approved in
writing by you (including the fees and disbursements of their counsel)
reasonably incurred by such Underwriters in connection with this Agreement or
the offering contemplated hereunder.

13. Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Shares,
represents the entire agreement between the Company and the Selling
Shareholders, on the one hand, and the Underwriters, on the other, with respect
to the preparation of the Prospectus, the conduct of the offering, and the
purchase and sale of the Shares.

(b) The Company acknowledges that in connection with the offering of the Shares:
(i) the Underwriters have acted at arms length, are not agents of, and owe no
fiduciary duties to, the Company or any other person, (ii) the Underwriters owe
the Company only those duties and obligations set forth in this Agreement and
(iii) the Underwriters may have interests that differ from those of the Company.
The Company waives to the full extent permitted by applicable law any claims it
may have against the Underwriters arising from an alleged breach of fiduciary
duty in connection with the offering of the Shares.

14. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

15. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

16. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

17. Notices. All communications hereunder shall be in writing and effective only
upon receipt and if to the Underwriters shall be delivered, mailed or sent to
you in care of Morgan Stanley & Co. Incorporated, 1585 Broadway, New York, New
York 10036, Attention: Equity Syndicate Desk, with a copy to the Legal
Department, Fax No. (212) 761-0316; if to the Company or the Selling
Shareholders listed on Schedule I-B shall be delivered, mailed or sent to Paul
Cartee, Vice President and General Counsel, NightHawk Radiology Holdings, Inc.,

 

31



--------------------------------------------------------------------------------

250 Northwest Boulevard, Suite 202, Coeur d’Alene, Idaho 83814, Fax No.
(208) 292-2825 and if to the Selling Shareholders listed on Schedule I-A shall
be delivered, mailed or sent to Peter Y. Chung, Summit Partners, 499 Hamilton
Avenue, Palo Alto, California 94301, Fax No. (650) 321-1188.

 

32



--------------------------------------------------------------------------------

Very truly yours, NIGHTHAWK RADIOLOGY HOLDINGS, INC. By:  

/s/ Paul E. Berger

  Name: Paul E. Berger, M.D.   Title: President and Chief Executive Officer



--------------------------------------------------------------------------------

The Selling Shareholders named in

Schedule I-B hereto, acting severally

By:  

/s/ Paul E. Berger

  Name: Paul E. Berger, M.D.

 

By:  

/s/ Jon D. Berger

  Name: Jon D. Berger

 

By:  

/s/ Christopher R. Huber

  Name: Christopher R. Huber



--------------------------------------------------------------------------------

SUMMIT VI ENTREPRENEURS FUND, L.P. By:   Summit Partners VI (GP), L.P. Its:  
General Partner By:   Summit Partners VI (GP), LLC Its:   General Partner By:  

/s/ Peter Chung

  Peter Chung, Member SUMMIT VENTURES VI-A, L.P. By:   Summit Partners VI (GP),
L.P. Its:   General Partner By:   Summit Partners VI (GP), LLC Its:   General
Partner By:  

/s/ Peter Chung

  Peter Chung, Member SUMMIT VENTURES VI-B, L.P. By:   Summit Partners VI (GP),
L.P. Its:   General Partner By:   Summit Partners VI (GP), LLC Its:   General
Partner By:  

/s/ Peter Chung

  Peter Chung, Member



--------------------------------------------------------------------------------

SUMMIT VI ADVISORS FUND, L.P. By:   Summit Partners VI (GP), L.P. Its:   General
Partner By:   Summit Partners VI (GP), LLC Its:   General Partner By:  

/s/ Peter Chung

  Peter Chung, Member SUMMIT INVESTORS VI, L.P. By:   Summit Partners VI (GP),
L.P. Its:   General Partner By:   Summit Partners VI (GP), LLC Its:   General
Partner By:  

/s/ Peter Chung

  Peter Chung, Member SUMMIT SUBORDINATED DEBT FUND II, L.P. By:   Summit
Partners VI (GP), L.P. Its:   General Partner By:   Summit Partners VI (GP), LLC
Its:   General Partner By:  

/s/ Peter Chung

  Peter Chung, Member



--------------------------------------------------------------------------------

Accepted as of the date hereof

Morgan Stanley & Co. Incorporated

Banc of America Securities LLC

Cowen & Co., LLC

Piper Jaffray & Co.

Montgomery & Co., LLC

 

Acting severally on behalf of themselves
and the several Underwriters named in
Schedule II hereto.

By:   Morgan Stanley & Co. Incorporated By:  

/s/ Bryan Andrzejewski

Name:   Bryan Andrzejewski Title:  



--------------------------------------------------------------------------------

SCHEDULE I

 

Selling Shareholder

   Number of Firm
Shares To Be
Sold    Number of
Additional
Shares To Be
Sold

Summit Ventures VI-A, L.P.

   2,942,265    0

Summit Ventures VI-B, L.P.

   1,227,042    0

Summit VI Advisors Fund, L.P.

   61,192    0

Summit VI Entrepreneurs Fund, L.P.

   93,948    0

Summit Investors VI, L.P.

   34,928    0

Summit Subordinated Debt Fund II, L.P.

   140,625    0

Paul E. Berger

   500,000    412,500

Jon D. Berger

   250,000    206,250

Christopher R. Huber

   250,000    206,250          

Total:

   5,500,000    825,000          



--------------------------------------------------------------------------------

SCHEDULE II

 

Underwriter

   Number of Firm Shares
To Be Purchased

Morgan Stanley & Co. Incorporated

   3,575,000

Banc of America Securities LLC

   550,000

Cowen & Co., LLC

   550,000

Piper Jaffray & Co.

   550,000

Montgomery & Co., LLC

   275,000     

Total:

   5,500,000     



--------------------------------------------------------------------------------

SCHEDULE I-A

 

Selling Shareholder

    

Summit Ventures VI-A, L.P.

 

Summit Ventures VI-B, L.P.

 

Summit VI Advisors Fund, L.P.

 

Summit VI Entrepreneurs Fund, L.P.

 

Summit Investors VI, L.P.

 

Summit Subordinated Debt Fund II, L.P.

 



--------------------------------------------------------------------------------

SCHEDULE I-B

 

Selling Shareholder

     

Paul E. Berger

  

Jon D. Berger

  

Christopher R. Huber

  



--------------------------------------------------------------------------------

SCHEDULE III

Time of Sale Prospectus

 

1. Preliminary Prospectus issued October 18, 2006

 

2. Issuer Free Writing Prospectus dated October 23, 2006

 

3. Issuer Free Writing Prospectus dated October 25, 2006



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOCK-UP LETTER



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWISS COUNSEL OPINION



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF AUSTRALIAN COUNSEL OPINION



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPINION OF KIRKLAND & ELLIS LLP



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OPINION OF PAUL CARTEE